Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 2, 3, 4, 4, 5, 6, 7, 10 and 11 of U.S. Patent No. 11,289,101. Although the claims at issue are not identical, they are not patentably distinct from each other.
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okude et al. (hereafter Okude)(US PgPub 2010/0241857) and in view of Cooper et al. (hereafter Cooper)(US PgPub 2015/0149042).
Regarding claim 1, Okude discloses a vehicle (see Title and Figures 4-6) comprising: a display control unit configured to display predetermined information on a display device (Figure 5, Elements 11, 13a, 13b and Paragraph 0133 where the display unit of the vehicle displays a QR code including a PIN code); a receiving unit configured to receive, from an information processor possessed by a user (Figure 5, Element 20a), information on an operation performed by the user after the predetermined information is displayed; and a control unit that is: configured to determine whether the information on the operation has a predetermined correspondence with the predetermined information and determine that the information processor is present inside the vehicle (Figures 4-6 and Paragraphs 0129-0136 where the portable device of the user scans the QR code including the PIN, acquires the PIN, and then transmits the PIN to an authentication unit in the vehicle that authenticates that the portable device is inside the vehicle and paired).  Okude does not specifically disclose where the control unit is configured to start an engine or a power supply of the vehicle when the control unit determines that the information on the operation has the predetermined correspondence with the predetermined information, and configured not to start the engine or the power supply of the vehicle when the control unit does not determine that the information on the operation has the predetermined correspondence with the predetermined information.  Rather, Okude discloses where the paired portable device controls various vehicle functions but fails to specifically disclose functions related to enabling/disabling engine functions.  In the same field of endeavor, Cooper discloses a vehicle system where a paired mobile device is required to be detected within a vehicle before enabling an engine to be started (Figure 6A and Paragraph 0138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the engine start enabling/disabling of Cooper only when a paired mobile device is detected within a vehicle cabin to the vehicle system of Okude, motivation being to only enable vehicle engine starting when an authorized user/mobile device is present within the vehicle cabin which increases safety and security in the vehicle system
Regarding claim 2, Okude discloses wherein the predetermined information includes at least one of a digit string or a text string (Figures 4-6 and Paragraphs 0129-0136 where a PIN is a digit string).
Regarding claim 4, Okude discloses wherein the display device is installed at a position at which the display device is visible to the user sitting on a driver seat of the vehicle (Figure 5, Elements 11, 13a, 13b and Paragraph 0133 where the display unit of the vehicle displays a QR code including a PIN code to a driver of the vehicle).
Regarding claim 5, Okude discloses wherein the predetermined information changes every time the predetermined information is displayed on the display device (Figure 6 and Paragraphs 0129-0136 where the user presses the switch at random timing to generate the PIN code).
Regarding claim 6, Okude discloses wherein the predetermined information changes at random every time the predetermined information is displayed on the display device (Figure 6 and Paragraphs 0129-0136 where the user presses the switch at random timing to generate the PIN code).
Regarding claim 7, Okude discloses wherein the display control unit is configured to display the predetermined information on the display device in response to closing of a door of the vehicle (Figure 6 and Paragraphs 0129-0136 where the pairing process occurs after the user has entered the vehicle).
Regarding claim 9, Okude discloses wherein the display control unit is configured to display the predetermined information on the display device with luminance lower than luminance of other pieces of information (Figures 4-6 and Paragraphs 0129-0136 where the QR code is displayed with variable luminance).
Method claim 10 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 10 corresponds to apparatus claim 1 and are rejected for the same reasons of obviousness as used above.
Regarding claim 11, see rejection for claim 10. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okude and Cooper, as applied in claims 1-2, 4-7 and 9-11, as applied above, and further in view of Clapper (US PgPub 2002/0080942).
Regarding claim 3, Okude and Cooper do not specifically disclose wherein the information on the operation is utterance information on an utterance made by the user.  In the same field of endeavor, Clapper discloses user identification using voice PIN where a user provides his or her PIN through a phone and the phones voice recognition system processes the voice PIN command (Figure 3 and Paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the PIN through voice recognition of Clapper to the pairing system of Okude and Cooper, motivation being to provide a hands-free alternative for PIN capturing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okude and Cooper, as applied in claims 1-2, 4-7 and 9-11, as applied above, and further in view Applicant’s Admitted Prior Art (AAPA).
Regarding claim 8, Okude and Cooper do not specifically disclose wherein the information processor is to be put on an earhole of the user and is capable of authenticating the user based on a property of echo in the earhole.  AAPA discloses earhole echo user authentication using a mobile device (Paragraph 0004 of applicant’s specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the earhole echo user authentication using a mobile device of AAPA to the system of Okude and Cooper, motivation being to provide an alternative user authentication method that provides greater accuracy.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687